Order entered March 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00297-CR

                           KIRK STEVEN JACKSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-70153-Y

                                          ORDER
       The Court REINSTATES the appeal.

       On January 12, 2015, we ordered the trial court to make findings why appellant’s brief

has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the appeal; (2)

appellant is indigent and represented by court-appointed counsel Kathleen Walsh; (3) Ms.

Walsh’s explanation for the delay in filing appellant’s brief is that she has not received a

complete copy of the record; (4) Ms. Walsh states that the record of the suppression hearing is

missing; (5) Sharon Hazlewood is the court reporter who recorded the proceedings; (6) Ms.

Hazlewood explained that her “inability” to file the reporter’s record is due to computer

problems and her transition from the courthouse upon the retirement of the previous judge of the

trial court; (7) Ms. Hazlewood requested fifteen days from the February 13, 2015 hearing to file
the reporter’s record of the suppression hearing; and (8) Ms. Walsh requested thirty days from

the date the reporter’s record is filed to file appellant’s brief.

         We note that the findings do not specify the date on which the suppression hearing was

conducted, nor do the Master Index of the reporter’s record or the docket sheet contained the

clerk’s record identify a suppression hearing. The record before voir dire indicates a hearing was

conducted on a motion to suppress and the motion was denied, but the record does not identify

the date of that hearing. We further note that although Ms. Walsh previously sought, and was

granted, an extension of time to file appellant’s brief, she did not raise the issue of the

incomplete record in the extension motion or at any other time prior to the appeal being abated.

         We ORDER court reporter Sharon Hazlewood to file, within FIFTEEN DAYS of the

date of this order, the reporter’s record of the suppression hearing conducted in this case,

including all exhibits admitted during the hearing. Because the record was originally due June

26, 2014, and Ms. Hazlewood did not file a complete record when she tendered the record on

September 25, 2014, we ORDER that she not sit as a court reporter until she files the record of

the suppression hearing, including all exhibits, in this appeal.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

court reporter; the Dallas County Auditor’s Office; Kathleen Walsh; and the Dallas County

District Attorney’s Office.

                                                         /s/     LANA MYERS
                                                                 JUSTICE